Title: To James Madison from Harry Toulmin, 31 October 1810
From: Toulmin, Harry
To: Madison, James


Dear SirFort Stoddert 31st. Octr. 1810.
I have just been honoured with your favour of Septr. 5th. which has been so long on the road in consequence of its going round by way of Natchez.
I am gratified to find that my communication to you was acceptable, and still more so to be able to repeat my assurances that the expedition is at an end.
One of the leading partizans takes to himself the merit of having induced the government to make some overtures which he learnt, in the Creek nation, had been made to the Spanish authorities; and has at the same time seen fit to denounce me as a Spanish pensioner, on account of the opposition which I made to the projected enterprize. But few I trust, however, will be disposed to give credit to either, tho’ I am sensible at the same time, that not a device will be left unemployed, to injure me to the utmost.
Our situation here has become very interesting not only on account of the dispositions manifested among ourselves, but on account of the movements among our neighbours: and I have from time to time in letters to Genl. Wilkinson & to Mr Graham, made mention of any thing which I deemed important.
A crisis seems to be fast approaching with the province of West Florida. The utmost panic has seized the people of Mobile on the rumour of a convention army of 1600s men being on its way from Baton-rouge, and certain intelligence, as they thought had brought them to this side of Pearl river. Scouts are kept out by the government, and the people have been packing up their valuables, which some, I am told have actually removed to places of supposed safety. Some of the French below the line have applied to me in much distress to know whether it will be illegal for them to bring their families up, and there are several accordingly who have sought an asylum within the American limits.
Their minds however, I hope will soon be at ease, as they will learn that an armed force coming against them has no existence but in the fears of their rulers.
Col. Ruben Kemper, who has been introduced to me by an old friend in the inclosure No. 1. as well as (through a friend here) by an American officer living near the Mississippi, comes as an agent from the Baton-rouge convention, with offers of good will & friendship to the people in this part of the province, where it is evident that there are none at present ingaged to act in concert with the settlements in the west.
There was a Major White joined with him in the mission who it is said was held in esteem among the Spaniards, but sickness on the road occasioned his return, and Coll. K. will not deem it prudent to venture below the American boundary. He will have an opportunity, however, of communicating, through the french settlers who reside near the line, the pacific views of the convention, and their desire ultimately to unite themselves to the American government. It is indeed supposed by well informed people that even the Spanish officers at Mobile would give up the country to the U. S. without any resistance.

I have seen the address of the convention to the people of Mobile: it is altogether temperate & friendly: but I have no idea that they will be able to form any open party among the people, or to obtain possession of the country by pacific means, unless arrangements can be made to secure in the first instance a good understanding with the Spanish officers. Tho’ many may wish a change; no man will stand forward as an advocate for it. Even the french are generally peacable, domestic men, who have no idea of encouraging civil commotion.
I venture to inclose the extract No. 2. but you will observe from the conclusion, that I dare not give the name: nor should I deem it proper to send the extract itself to any person but yourself, as the writer, having considerable property under different governments, might feel himself aggrieved, whatever may be the result of the present crisis.
I am the more pleased with it, as I did expect that British predilections would have rendered him blind to any advantages which might be enjoyed under the American government. Be pleased to accept assurances of the very high and sincere respect, with which I have the honour to be, dear Sir, your faithful & obedt sert.
Harry Toulmin.
